08-5186-pr
    Vertefeuille v. Houde



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN CITING A SUM M ARY
ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION “SUM M ARY ORDER”). A PARTY
CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY PARTY NOT R EPRESENTED BY
COUNSEL.


           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1st day of March, two thousand ten.

    PRESENT:
                Amalya L. Kearse,
                Peter W. Hall,
                        Circuit Judges,
                Jed S. Rakoff,*
                        District Judge.
    __________________________________________

    Kevin Vertefeuille,

                       Plaintiff-Appellant,

                       v.                                                08-5186-pr

    Amy Houde, Health Services Administrator,

                Defendant-Appellee.
    __________________________________________

    FOR APPELLANT:                    Kevin Vertefeuille, pro se, Newtown, CT.




             *
             The Honorable Jed S. Rakoff, of the United States District Court for the Southern
    District of New York, sitting by designation.
FOR APPELLEES:                 Richard Blumenthal, Attorney General of the State of Connecticut;
                               Ann E. Lynch, Assistant Attorney General, Hartford, CT.

       Appeal from a judgment of the United States District Court for the District of

Connecticut (Hall, J.) UPON DUE CONSIDERATION IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court be AFFIRMED.

       Appellant Kevin Vertefeuille, pro se, appeals the district court’s grant of the Defendant’s

motion for summary judgment, dismissing his 42 U.S.C. § 1983 complaint alleging a violation of

his Eighth Amendment rights. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and that the

moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson,

L.L.P., 321 F.3d 292, 300 (2d Cir. 2003); Republic Nat’l Bank v. Delta Air Lines, 263 F.3d 42,

46 (2d Cir. 2001). “In determining whether there are genuine issues of material fact, we are

‘required to resolve all ambiguities and draw all permissible factual inferences in favor of the

party against whom summary judgment is sought.’” Terry v. Ashcroft, 336 F.3d 128, 137 (2d

Cir. 2003) (quoting Stern v. Trs. of Columbia Univ., 131 F.3d 305, 312 (2d Cir. 1997)). “The

mere existence of a scintilla of evidence in support of the plaintiff’s position [is] insufficient;

there must be evidence on which [a] jury could reasonably find for the plaintiff.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

       Here, even construing, as we must, all the facts in Vertefeuille’s favor, the district court

properly granted the Defendant’s motion for summary judgment, as Vertefeuille failed to present



                                                   2
any evidence to contradict the affidavit of the Defendant’s medical expert, who stated that

Vertefeuille’s behavior leading to the issuance of the disciplinary reports was the result of his

antisocial personality disorder and impulse control disorder, not his bipolar disorder.

Accordingly, we affirm the district court’s judgment for substantially the same reasons as set

forth in that court’s thorough and well-reasoned opinion.

       We have considered all of Vertefeuille’s contentions on this appeal and have found them

to be without merit. For the foregoing reasons, the judgment of the district court is hereby

AFFIRMED.

                                              FOR THE COURT:

                                              Catherine O’Hagan Wolfe, Clerk




                                                 3